Title: Revisions of the Pennsylvania Declaration of Rights, [between 29 July 1776 and 15 August 1776]
From: Franklin, Benjamin
To: 

 
The Pennsylvania constitution had two parts, a bill or declaration of rights and what became known as the frame of government. The first was revised and adopted in its final form while the latter was still under consideration, and Franklin played a considerable part in the revision. On July 18 the convention appointed a drafting committee, which reported a week later. On the 26th the draft was recommitted for changes, which were completed the following day; and on the 29th the convention ordered this draft printed for its members. They resumed discussion of it at three meetings in August, one on the 13th and two on the 15th, and Franklin was present at all of them. On the 16th the document was adopted without debate. The committee, of which Franklin was a member, that was appointed later to review the wording of the constitution left the bill of rights unaltered. Hence the present revisions were made between the printing of the draft, ordered on July 29, and the final debate upon it on August 15.
We cannot be completely certain that the revisions were Franklin’s handiwork, rather than his notes of suggestions offered from the floor and adopted in the committee of the whole at one or more of the three August meetings; but the latter possibility is remote. He could not have recorded the entire process of revision, for the final draft adopted on August 16 contained further changes that are noted in our annotation. Why should he have recorded any, when the convention had both a secretary and a clerk? But the principal reason for rejecting this explanation is the stylistic care that went into the emendations and gives them, in our opinion, his particular hallmark. We are convinced that he reviewed the printed text, tightening the prose and slightly altering the substance, and that the convention then accepted most of what he had done and went on to make a few alterations of its own.
 

  [Between July 29 and August 15, 1776]
  An Essay of a Declaration of Rights,

  Brought in by the Committee appointed for that Purpose, and  now under the Consideration of the Convention of the State of Pennsylvania.
1. That all Men are born equally free and independant, and have certain natural, inherent and unalienable Rights, amongst which are the enjoying and defending Life and Liberty, acquiring, possessing and protecting Property, and pursuing and obtaining Happiness and Safety.
2. That all Men have a natural and unalienable Right to worship almighty God according to the Dictates of their own Consciences and Understandings: And that no Man ought or of Right can be compelled to attend any any Place of Religious Worship or erect or support or maintain any Worship, Place or any place of worship or maintain any Ministry, contrary to, or against his own free will and Consent. Nor can any Man who acknowledges the Being of a God be justly deprived or abridged of any Civil Right as a Citizen, on account of his Religious Sentiments or peculiar Mode of religious Worship. And that no Authority can or ought to be vested in, or assumed by, any Power whatever that shall in any Case interfere with, or in any Manner controul, the Right of Conscience in the free Exercise of religious Worship.
3. That the People of this State have the sole exclusive and inherent Right of governing and regulating the internal Police of the same.
4. That all Power being originally inherent in, and consequently derived from, the People, therefore all Officers of Government, whether Legislative or Executive, are their Trustees and Servants, and at all Times accountable to them.
5. That Government is or ought to be instituted for the common Benefit, Protection and Security of the People, Nation or Community,* [in the margin: *And not] and that a Majority of the Community hath an indubitable, unalienable and indefeasible Right to reform, alter or abolish it Government in such a Manner as shall be by that Majority Community judged most conducive to the Public Weal.
6. That those who are employed in the Legislative and Executive Business of the State may be restrained from Oppression, by feeling and participating the common Burthens, the People have a Right, at such Periods as they may think proper, to reduce their Public Officers to a private Station, return them into that Body from which they were originally taken, and supply the Vacancies by certain and regular Elections: But that the having served in any Office, ought not in all Cases to disqualify the Person from being reelected.
7. That all Elections ought to be free, and that all free Men having ana sufficient evident, permanent andand common Interest with, and Attachment to, the Community, have a Right to elect Officers, or be elected into Office.
8. That all private Property, being protected by the State, ought to pay its just Proportion towards the Expence of that Protection; but that no Part of a Man’s Property can be justly taken from him, or applied to Public Uses, without his own Consent, or that of his legal Representatives: Nor are the People bound by any Laws but such as they have, in like Manner, assented to, for their common Good.
9. That in all Criminal Prosecutions for Criminal Offenses a Man hath a Right to be heard by  himself and hisCouncil, to demand the Cause and Nature of his Accusation, to be confronted with the Accusers or Witnesses, to call for Evidence in his Favour, and a speedy public Trial by an impartial Jury of the Country, without whosethe unanimous Consent of which jury he cannot be found guilty, nor can he be compelled to give Evidence against himself, nor can any Man be justly deprived of his Liberty, except by the Laws of the Land, or the Judgment of his Peers.
10 That the People have a Right to hold themselves, their Houses, Papers and Possessions free from Search or Seizure, and therefore
  10. That Warrants without Oaths or Affirmations first made, affording a sufficient Foundation for them, and whereby any Officer or Messenger may be commanded or required to search suspected Places, or to seize any Person or Persons his or their Property not particularly described, are contrary to that Right, and ought not to be granted.
11. That in Controversies respecting Property, and in Suits between Man and Man, the Parties have a Right to Trial by Jury, which ought to be held sacred.
12. That the People have a Right to Freedom of Speech, and of writing and publishing their Sentiments, therefore the Freedom of the Press ought not to be restrained.
13. That the People have a Right to bear Arms for the Defence of themselves and the State, and as standing Armies in the Time of Peace are dangerous to Liberty, they ought not to be kept up: And that the Military should be kept under strict Subordination to, and governed by, the Civil Power.
  14. That a frequent Recurrence to fundamental Principles, and a firm Adherence to Justice, Moderation, Temperance Industry and Frugality are absolutely necessary to preserve the Blessings of Liberty, and keep a Government free, the People have therefore a Right to exact a due and constant Regard to these Points from their Legislators or Officers and Representatives in the making and executing such laws as are necessary for the good Govt. of the State.
15. That all Men have a natural inherent Right ofto Emigratione from one State to any other that will receive them, or for theto Forming a new State in vacant or purchased Countries,vacant Countries, or in such Countries as they can purchase, whenever they find that thereby they may promote their own Happiness.
16. That an enormous Proportion of Property vested in a few Individuals is dangerous to the Rights, and destructive of the Common Happiness, of Mankind; and therefore every free State hath a Right by its Laws to discourage the Possession of such Property.
